DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
This Office Action is in response to the application filed on 01/25/13.  Examiner acknowledged that claims 1, 4, 6, 8-9, 11-12 and 15-16 are amended; claim 14 is canceled.  Currently, claims 1-13 and 15-16 are pending.
The information disclosure statement (IDS) submitted on 06/12/13 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 3, 10 and 15-16 are objected to because of the following informalities:  
Claim 1 ln5, “the capacitive elements” lack antecedent basis.
Claim 3 ln2, “the distance” lacks antecedent basis.
Claim 10 ln3, “each electrically conductive region” should be --each of the electrically conductive region-- to reference the limitation in line 2.
Claim 15 ln4, “an antenna” should be --the antenna-- to reference the limitation in line 1.
Claim 15 ln7, “the capacitive elements” lack antecedent basis.
Claim 15 ln12, “an amplifier” should be --the amplifier-- to reference the limitation in line 1.
Claim 15 ln13, “a flow of current” should be --the flow of current-- to reference the limitation in line 10.
Claim 16 ln3, “an antenna” should be --the antenna-- to reference the limitation in line 2.
Claim 16 ln7, “the capacitive elements” lack antecedent basis.

Claim 16 ln14, “a flow of current” should be --the flow of current-- to reference the limitation in line 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a computer program” which (p.35) of the specification defines to be any medium that has been programmed to carry out an inventive function in semiconductor memory as well as optical disc.  This creates a possibility for a transitory medium as described in MPEP 2106.03 II where “a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment.  See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a “machine-readable medium” were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 recites “an amplifier.” It is not clear if applicant is referencing the limitation in claim 1 or trying to establish a new limitation.
Claim 10 recites “each capacitive element.”  It is not clear if applicant is referencing the limitation in claim 9 or trying to establish a new limitation.
Examiner’s Statement of Reasons for Allowance
Claims 1-13 and 15 would be allowable if rewritten to overcome the objection/rejection above.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reasons for allowance of the claims are in the inclusion of the limitations:
“…a chamber is defined between the first and second circuit boards with the capacitive elements contained therein and facing one another, the chamber containing an electrolyte, wherein the electrically conductive layer of the first circuit board is configured to serve as a reference ground for the antenna…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-13 are allowed as being dependent on claim 1).
“…a chamber is defined between the first and second circuit boards with the capacitive elements contained therein and facing one another, the chamber containing an electrolyte, wherein the electrically conductive layer of the first circuit board is configured to serve as a reference ground for the antenna…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844